Citation Nr: 1431732	
Decision Date: 07/15/14    Archive Date: 07/22/14	

DOCKET NO.  10-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to service-connected Type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to service-connected Type II diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as secondary to service-connected Type II diabetes mellitus.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	Florida Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969, a portion of which represented service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Upon review of this case, it is unclear whether, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for ischemic heart disease.  Inasmuch as this issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for appropriate action.

This case was previously before the Board in November 2012, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, the claim of entitlement to a total disability rating based upon individual unemployability is once again being REMANDED to the Agency of Original Jurisdiction (AOD) for additional development.  VA will notify you if further action is required on your part.

FINDINGS OF FACT

1.  Hypertension is not shown to have been in present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

2.  The Veteran's hypertension is not casually related to a service-connected disability or disabilities, including service-connected Type II diabetes mellitus, nor has the appellant's diabetes mellitus made his hypertension worse.

3.  Peripheral neuropathy of the right upper extremity, to the extent such a disability exists, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

4.  Peripheral neuropathy of the right upper extremity, to the extent such a disability exists, is not causally related to a service-connected disability or disabilities, including service-connected Type II diabetes mellitus, nor has the Veteran's diabetes mellitus made his claimed peripheral neuropathy of the right upper extremity worse.

5.  Peripheral neuropathy of the left upper extremity, to the extent such a disability exists, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

6.  Peripheral neuropathy of the left upper extremity, to the extent such a disability exists, is not causally related to a service-connected disability or disabilities, including service-connected Type II diabetes mellitus, nor has the Veteran's diabetes mellitus made his claimed peripheral neuropathy of the left upper extremity worse.

7.  Peripheral neuropathy of the right lower extremity is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

8.  Peripheral neuropathy of the right lower extremity is not causally related to a service-connected disability or disabilities, including service-connected Type II diabetes mellitus, nor has diabetes mellitus made the Veteran's peripheral neuropathy of the right lower extremity worse.

9.  Peripheral neuropathy of the left lower extremity is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

10.  Peripheral neuropathy of the left lower extremity is not causally related to a service-connected disability or disabilities, including service-connected Type II diabetes mellitus, nor has diabetes mellitus made the Veteran's peripheral neuropathy of the left lower extremity worse.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Hypertension is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  Peripheral neuropathy of the right upper extremity is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.310.

5.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  Peripheral neuropathy of the left upper extremity is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.310.

7.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309.

8.  Peripheral neuropathy of the right lower extremity is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.310.

9.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309.

10.  Peripheral neuropathy of the left lower extremity is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in April 2008 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  He was also provided notice how disability ratings and effective dates are assigned.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

At the outset, it should be noted that there is no indication that peripheral neuropathy of the upper or lower extremities is related to his presumed exposure to Agent Orange in the Republic of Vietnam, nor is it otherwise alleged.  Rather, the Veteran contends that his current hypertension and peripheral neuropathy are in some way causally related to service-connected Type II diabetes mellitus.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and cardiovascular disease (including hypertension) or an organic disease of the nervous system (such as peripheral neuropathy) becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Pursuant to law and regulation, an increase in the severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  38 C.F.R. § 3.310(b) (2013).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of hypertension or peripheral neuropathy of the upper or lower extremities.  At his July 1969 service separation examination the Veteran denied any problems with hypertension, or with his upper or lower extremities.  A physical examination of the Veteran's heart and vascular system conducted at that time was entirely within normal limits, as were examinations of the Veteran's upper and lower extremities.  No neurologic disorder was diagnosed, and the Veteran's blood pressure in the sitting position was 130/84.  No pertinent other diagnosis was noted. 

The earliest clinical indication of the presence of arguably elevated blood pressure is revealed by a VA general medical examination conducted in November 1992, almost 23 years following the Veteran's discharge from service, at which time his blood pressure was 150/90 in the sitting position, and 164/90 in the standing position.  Essential hypertension was subsequently confirmed no earlier than August 1999, once again, many years following the Veteran's discharge from service.

During a June 1989 private neurological evaluation hypesthesia in the C6 dermatome distribution of the Veteran's left upper extremity was noted.  However, it was additionally noted at that time that the symptomatology in question was likely the result of an injury to the Veteran's surgical spine sustained on the job.  Moreover, while during the course of VA outpatient treatment in May 2005, there was noted some radiation down both of the Veteran's arms, this was felt to be the result of cervical spondylosis.  There was no mention at the time of peripheral neuropathy.

The Board observes that, following VA medical examinations in June 2008, which examinations involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examiner that hypertension was less likely than not due to his service-connected diabetes mellitus.  This was particularly the case given the fact that the Veteran's diagnosis of hypertension in 1999 preceded his diagnosis of diabetes mellitus in 2005.

Regarding his claimed peripheral neuropathy, the Veteran indicated that his symptomatology had begun around or about June 2003.  The Veteran further indicated that he experienced symptoms of numbness in his feet when sleeping, and that his feet became cold quite easily.  When questioned, the Veteran denied any numbness or tingling in his fingers, though his hands were occasionally weak due to arthritis in his shoulder, and the postoperative residuals of rotator cuff surgery.  According to the veteran, while he had not received a diagnosis of peripheral neuropathy, when he describes his symptoms for his physician, he was reportedly told that they might be from diabetes.  Significantly, a review of the Veteran's VA medical records showed no diagnosis of peripheral neuropathy.

Following examination, it was the opinion of the June 2008 examiner that there was no diagnosis or treatment of, nor any clinical findings representative of, peripheral neuropathy of the upper extremities.  Moreover, while the Veteran apparently did suffer from mild peripheral neuropathy of the bilateral lower extremities, that disability was less likely than not due to his service-connected diabetes mellitus.  As a rationale for that opinion, the June 2008 examiner indicated that the Veteran's neuropathy of the feet was more likely due to his long history of alcohol use.  Reportedly, the Veteran's symptoms had been occurring for more than five years.  According to the examiner, medical science supported evidence that alcohol was the most common etiology of chronic peripheral neuropathy, while neuropathy and diabetes is of sudden onset.  In the case at hand, the Veteran's glycemic control was stable.  Moreover, involvement of the autonomic fibers (which is to say, sensory loss in a stocking and glove distribution with distal weakness) was common in diabetes, but less common in alcoholism.

The Board observes that, following a subsequent VA examination in January 2013, which examination once again involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examiner that it was less likely than not the case that either peripheral neuropathy diagnosed in June 2008 or hypertension had been aggravated by the Veteran's diabetes mellitus.  This was felt to be the case given that currently available medical records failed to produce any provider note documenting an evaluation of, diagnosis with, or treatment for peripheral neuropathy.  In fact, only one note at the time of a compensation and pension examination in June 2008 documented mild bilateral foot peripheral neuropathy most likely due to a long history of alcohol abuse.  Significantly, the examiner found no current evidence of peripheral neuropathy aggravation caused by the Veteran's service-connected diabetes mellitus.  Moreover, currently available medical records failed to produce any provider note documenting hypertension as aggravated by the Veteran's service-connected diabetes mellitus.  In fact, the Veteran had been treated for hypertension from 1999 to 2010 by his VA physician, who noted intermittent elevations of blood pressure secondary to noncompliance.  Significantly, in 2010, the Veteran discontinued his blood pressure medication after losing weight, following which his blood pressures were controlled, and no further medication was prescribed.  Significantly, the Veteran's primary care provider note of October 2011 indicated that both diabetes and hypertension were controlled without medication.  Moreover, the Veteran's assisted living facility medication list showed that he was currently taking one blood pressure medication, and no medication for service-connected diabetes mellitus.

The Board finds the aforementioned opinions of VA physicians to be of high probative, because they were based upon a full review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA physicians reviewed the Veteran's claims folder, discussed his medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  Hernandez-Toyens v. West.  Under the circumstances, the Board is of the opinion that the preponderance of the most probative medical evidence of record is against showing that the Veteran's essential hypertension, peripheral neuropathy of the lower extremities, or claimed peripheral neuropathy of the upper extremities, had their origin during his period of active military service, or are otherwise causally related to service-connected diabetes mellitus.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his essential hypertension and peripheral neuropathy to service-connected diabetes mellitus.  However, and as noted above, there currently exists no persuasive evidence that hypertension or peripheral neuropathy are in any way causally related to Type II diabetes mellitus.  Rather, at least in the case of the Veteran's claimed peripheral neuropathy, the weight of the evidence is to the effect that such pathology is most likely the result of his "long history of alcohol use."

The Board acknowledges the Veteran's statements regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his current hypertension and peripheral neuropathy to service-connected diabetes mellitus.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to establish a "cause and effect" relationship between his current essential hypertension and peripheral neuropathy and service-connected diabetes mellitus.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's essential hypertension or peripheral neuropathy with any incident or incidents of his period of active military service, or, for that matter, service-connected diabetes mellitus.  Accordingly, service connection for those disabilities must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.



REMAND

The Veteran seeks entitlement to a total disability rating based upon individual unemployability.  In pertinent part, it is contended that the Veteran's service-connected posttraumatic stress disorder and diabetes mellitus, when taken in conjunction with his education and occupational experience, are sufficient to preclude his participation in all forms of substantially gainful employment.

In that regard, service connection is currently in effect for posttraumatic stress disorder, evaluated as 70 percent disabling, as well as Type II diabetes mellitus, evaluated as 20 percent disabling.  The combined evaluation currently in effect for the Veteran's various service-connected disabilities is 80 percent.  Moreover, the Veteran has recently been found not competent to handle the disbursement of VA funds.  

At the time of the Board's prior remand in November 2012, it was requested that the Veteran be afforded VA examinations by a psychiatrist and other VA physician in order to address the nature and extent of his service-connected posttraumatic stress disorder and diabetes mellitus.  Following those examinations, the examiners were to specify in their reports whether it was at least as likely as not the case that the Veteran's posttraumatic stress disorder and diabetes mellitus "alone" prevented his engaging in all forms of substantially gainful employment consistent with his education and occupational experience.

A review of the record shows that the examinations requested were, in fact, conducted in January and February 2013.  However, the opinions provided following those examinations addressed the impact of the Veteran's posttraumatic stress disorder and diabetes mellitus on his employability individually rather than in combination, as required by requisite law and regulation.  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for a total disability rating based on individual unemployability.

Finally, as noted above, the record reflects that there may be a claim of entitlement to service connection for heart disease, to include secondary to Agent Orange exposure.  Such a claim must be adjudicated before the claim of entitlement to  a total disability evaluation based on individual unemployability due to service connected disorders may be addressed.   

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2013, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must adjudicate the appellant's entitlement to service connection heart disease to include secondary to inservice Agent Orange exposure.  The Board advises the appellant that the Board may not exercise appellate jurisdiction over this claim without a perfected and timely appeal to any rating decision denying the benefit.  

3.  Thereafter, the Veteran must be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities on his employability.  The Veteran is hereby notified that it is his responsibility to cooperate in the social and industrial survey, and that the consequences for failure to do so may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Following completion of the aforementioned survey the examining social worker must specifically comment regarding the functional effect of each service-connected disorder on his employability.  In so doing, the examiner is reminded that he may take into consideration the Veteran's education and occupational experience, but not his age or any nonservice-connected disabilities.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  Thereafter, the physicians who conducted the January and February 2013 examinations, or equally qualified physicians if those examiners are not available, must be provided access to the appellant's claims folders, Virtual VA file and any VBMS file for review.  Following that review the examiners must opine whether the appellant's service connected disorders alone in combination preclude all forms of substantially gainful employment that is consistent with the appellant's education and occupational experience.  A complete rationale must be provided for all opinions offered.

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

5.  The AOJ should then readjudicate the Veteran's claim for a total disability rating based upon individual unemployability due to service-connected disability.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim since February 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


